Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 29, 2022

                                       No. 04-22-00781-CR

                        EX PARTE Juan Raul MARQUEZ SANCHEZ,
                                       Appellant

                          From the County Court, Kinney County, Texas
                                    Trial Court No. 10382CR
                            Honorable Tully Shahan, Judge Presiding


                                          ORDER

        On November 21, 2022, the Kinney County District Clerk filed the clerk’s record.
However, the clerk’s record does not contain the trial court’s certification regarding Appellant’s
right to appeal.
         We ORDER the trial court to complete and provide to the Kinney County District Clerk a
certification regarding the defendant’s right to appeal within TWENTY DAYS of the date of this
order. See TEX. R. APP. P. 34.5(c)(2); accord Cortez v. State, 420 S.W.3d 803, 806 (Tex. Crim.
App. 2013) (“Under subsection (c)(2), the appellate court may order the trial court to prepare and
file the certification of the defendant’s right of appeal, and the trial-court clerk must prepare and
file in the appellate court a supplemental record containing the certification.”).
        The supplemental clerk’s record must be filed in this court within THIRTY DAYS of the
date of this order.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of November, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court